Case 0:19-cv-61370-RS Document 30 Entered on FLSD Docket 09/06/2019 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  Ft. Lauderdale Division

                            Case No. 19-61370-CIV-SMITH/VALLE


    HARVEY J. KESNER                             )
                                                 )
           Plaintiff,                            )
                                                 )
    v.                                           )              Case No. 0:19-cv-61370-RS
                                                 )
                                                 )
    BARRON’S, INC.                               )
        et al                                    )
                                                 )
           Defendants.                           )
                                                 )


                 ELECTION TO JURISDICTION
         BY A UNITED STATES MAGISTRATE JUDGE FOR
               FINAL DISPOSITION OF MOTIONS

           Plaintiff, Harvey J. Kesner, by counsel, in accordance with the provisions of Title

    28 U.S.C. § 636(c), hereby voluntarily elects to have a United States Magistrate Judge

    decide the following motions and issue a final order or judgment with respect thereto:

           1.      Motions to Dismiss                   Yes             No     X

           2.      Motions for Summary Judgment         Yes             No     X

           3.      Motions for Attorneys’ Fees          Yes             No     X

           4.      Motions for Costs                    Yes             No     X

           5.      Motions for Sanctions                Yes             No     X

           6.      All Pretrial Motions                 Yes             No     X

           7.      Discovery                            Yes     X       No

           8.      Other (explain below)                Yes             No     X

                                                 1
Case 0:19-cv-61370-RS Document 30 Entered on FLSD Docket 09/06/2019 Page 2 of 3



    Plaintiff does not consent to assignment and referral of the case to a Magistrate Judge for

    Trial.



    DATED:         September 6, 2019



                                  HARVEY J. KESNER



                                  By:    /s/ Robert C. Buschel
                                         Robert C. Buschel, Esq.
                                         Florida Bar No. 0063436
                                         BUSCHEL GIBBONS, P.A.
                                         One Financial Plaza
                                         100 S.E. Third Avenue, Suite 1300
                                         Fort Lauderdale, Florida 33394
                                         Tele: (954) 530-5301
                                         Buschel@BGlaw-pa.com

                                         Counsel for the Plaintiff

                                         Steven S. Biss (VSB # 32972)
                                         300 West Main Street, Suite 102
                                         Charlottesville, Virginia 22903
                                         Telephone:     (804) 501-8272
                                         Facsimile:     (202) 318-4098
                                         Email:         stevenbiss@earthlink.net

                                         Counsel for the Plaintiff
                                         (Application for Admission Pro Hac Vice
                                                To be Filed)




                                                2
Case 0:19-cv-61370-RS Document 30 Entered on FLSD Docket 09/06/2019 Page 3 of 3



                               CERTIFICATE OF SERVICE

           I hereby certify that on September 6, 2019 a copy of the foregoing was filed

    electronically using the Court’s CM/ECF system, which will send notice of electronic

    filing to the Parties and all interested parties receiving notices via CM/ECF, and copy

    was emailed to Defendant Buhl.




                                 By:    /s/ Robert C. Buschel
                                        Robert C. Buschel, Esq.
                                        Florida Bar No. 0063436
                                        BUSCHEL GIBBONS, P.A.
                                        One Financial Plaza
                                        100 S.E. Third Avenue, Suite 1300
                                        Fort Lauderdale, Florida 33394
                                        Tele: (954) 530-5301
                                        Buschel@BGlaw-pa.com

                                        Counsel for the Plaintiff

                                        Steven S. Biss (VSB # 32972)
                                        300 West Main Street, Suite 102
                                        Charlottesville, Virginia 22903
                                        Telephone:     (804) 501-8272
                                        Facsimile:     (202) 318-4098
                                        Email:         stevenbiss@earthlink.net

                                        Counsel for the Plaintiff
                                        (Application for Admission Pro Hac Vice
                                               To be Filed)




                                               3
